Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response of 02/12/21 was received and considered
Claims 1-12 are pending.  

Response to Arguments
Applicant’s arguments and amendments, filed 02/12/21, with respect to claims 1-12 have been fully considered and are persuasive.  The previous rejections of claims 1-12 have been withdrawn. 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
US 2018/0276055 to Furuichi et al discloses a management blockchain platform operating in a P2P network, composed of verification nodes. 

US 2018/0349207 to Erickson et al teaches determining a plurality of conflict models using machine learning  based on the conflict log data stored on blockchain.
Furuichi, KIM, and Erickson fail to expressly disclose or make obvious by combination: 
provides the encrypted private model for access by verification contributor nodes; wherein each verification contributor node: accesses the encrypted private model, tests the private model to determine if it achieves the task, and informs the application initiator node if a private model satisfies the task; 
wherein each verification contributor node accesses the encrypted private model, tests the private model according to the criteria for verifying completion of the task set forth in the blockchain smart contract to determine if it achieves the task, and informs the blockchain smart contract on said blockchain platform if the private model satisfies the task; wherein said blockchain smart contract on said blockchain platform determines whether the criteria for triggering a transfer event have been met, and if they have been met then allows said application initiator node to access and decrypt said private model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Aubrey H Wyszynski/
Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434